Citation Nr: 9922494	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an increased rating for the service-
connected bilateral pes planus, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in July 1993, limiting his 
appeal to those issues noted on the title page.  

In November 1993, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  

By a March 1994 rating action, the RO effected the Hearing 
Officer's decision to increase the rating for the service-
connected bilateral pes planus from 10 percent to the current 
level of 30 percent, effective from April 9, 1992.

(The issue of an increased rating for pes planus will be the 
subject of the Remand portion of this document).


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran's currently demonstrated back disability is due 
to disease or injury which was incurred in or aggravated by 
service.  


CONCLUSION OF LAW

A well-grounded claim of service connection for a back 
disability has not been presented.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that he is suffering from a back 
disability as a result of an injury sustained in service.  In 
this regard, such lay assertions are beyond the veteran's 
expertise (see King, supra), and the Board must look to other 
evidence of record to determine whether he has presented a 
well-grounded claim of service connection.

A careful review of the service medical records reveals no 
complaints or findings regarding a back disorder.  The report 
of a June 1966 enlistment physical examination noted normal 
clinical evaluations of all systems.  In December 1968, the 
veteran presented with complaints of a painful right arm and 
reported that he had fallen from a truck the day before.  
Physical examination was negative for a fracture or 
dislocation; the diagnosis was that of contusion, right arm.  
There was no report of a physical examination conducted prior 
to separation from service.

There are no medical records within one year of service.  
Post-service medical records include reports of numerous VA 
examinations and records pertaining to VA treatment for 
various disorders.  The veteran was afforded VA examinations 
in February 1970 and February 1978; however, neither report 
included complaints or findings pertaining to a back 
disability.  

The first documented back complaint was recorded in January 
1980 at which time the veteran complained of lower back pain 
with radiation into the left leg.  The diagnosis was that of 
rule out left lumbar radiculopathy-primarily sensory 
symptoms.  X-ray studies revealed a moderate amount of 
degenerative changes at L5-S1 and a slight deformity of the 
anterior superior aspect of L4 "from old injury or 
epiphysitis."  In a note dated later that same month, the 
veteran was noted to have injured his back on two occasions 
during service, "both without residual."  He had reportedly 
been diagnosed with a herniated disc at some time.  The 
current diagnosis was that of "mechanical back" and the 
veteran was referred to physical therapy for home training.  
In February 1980, the veteran complained of low back pain of 
many years duration.  The diagnosis was that of low back pain 
syndrome-likely subjective.  

The report of a June 1992 VA examination was silent for any 
complaints or findings referable to the back.

In a November 1992 physical therapy chart extract, the 
veteran was noted to be status post compression fracture 
(date unclear).  He was issued a corset, and given exercise 
instructions. 

The report of a November 1992 VA hospitalization noted a 
diagnosis of degenerative disc disease of lumbosacral spine.  
February 1994 discharge instructions noted a diagnosis of low 
back pain.  

The veteran appeared at a personal hearing at the RO in 
November 1993 and testified as to the circumstances of his 
back injury.  He stated that he injured his back and his arm 
during service when he fell off a truck.  He recalled being 
treated for his arm, but not his back.  The veteran further 
testified that he did not report the back injury at 
discharge, but sought treatment from VA within a year or so 
after discharge.  

The RO attempted to obtain treatment records from the VA 
facility identified by the veteran.  In a July 1998 
handwritten notation in the claims folder, it was noted that 
there were no outpatient treatment records for admission or 
non-admission for the dates 1969 to 1971.  

The Board notes that the medical evidence of record includes 
findings and diagnoses pertaining to a back disability.  
While there are notations of a history of back pain of many 
years duration, the January 1980 chart notation included the 
examining physician's recitation of the veteran's history of 
back injuries during service, but noted "no residual."  The 
Board observes that, generally, information recorded by a 
physician, unenhanced by any additional medical comment or 
analysis, cannot constitute "competent medical evidence" 
satisfying the requirements of a well-grounded claim.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  With regard to the 
January 1980 notation, the physician appears to have added 
some analysis, that is, that there was no residual 
disability.  Nevertheless, that statement cannot serve to 
well ground the claim as it is does not relate present 
findings to service and is not supported by evidence within 
the service medical records. 

The Board notes that the current medical evidence includes 
diagnoses of a back disability; however, there is no medical 
opinion to support the veteran's assertions that those 
findings are related to service.  As a lay person, he is not 
competent to offer opinions as to the question of causation 
presented in this case.  See Espiritu, supra.  Although the 
veteran testified that he had injured his back during service 
when he fell off a truck, the Board finds that the service 
medical records do not support that history.  Records 
prepared contemporaneously with his fall were silent for back 
complaints.  The first notation of back complaints was dated 
in 1980; many years after service.  Even if the veteran had 
presented competent evidence of an in-service injury, there 
is no competent medical evidence which relates the present 
disability to service.  Thus, the Board concludes that the 
veteran has not met his burden of submitting a well-grounded 
claim.  See Caluza; Savage, supra.  

The Board notes that in its Informal Brief Presentation, the 
veteran's representative requested that the Board determine 
whether the RO followed the VA Adjudication Manual, M21-1 
(M21-1) which requires "full development" prior to a well-
grounded determination.  M21-1, part III, 1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI, 2.10(f) (Change 48) (Aug. 
5, 1996).  The representative appears to be arguing that 
"full development" is to be interpreted as invoking the 
duty to assist in cases in which the veteran has not 
presented a well-grounded claim.  The Board is of the opinion 
that recent decisions rendered by the  United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter, the Court) do not support 
this position.  

In Carbino v. Gober, 10 Vet. App. 507 (1997), the Court noted 
that, while the M21-1 provisions "appear" to volunteer VA's 
assistance to a claimant prior to the submission of a well-
grounded claim, a decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 127 F.3d 
1464 (1997) made clear that the statutory duty to assist does 
not attach until a well-grounded claim has been submitted.  
In a recent case, the Court reviewed those holdings and the 
Manual M21-1 and determined that the Secretary cannot, by 
regulation, Manual and/or policy, eliminate the condition 
precedent placed by Congress upon the inception of his duty 
to assist.  Morton v. West, No. 96-1517 (U.S. Vet. App. July 
14, 1999).  Consequently, absent the submission and 
establishment of a well-grounded claim, the Court found that 
the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim.  Id.  

While VA does not have a statutory duty to assist a claimant 
in developing facts prior to submission of a well grounded 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
By this decision, the Board is informing the veteran of 
evidence which is lacking and that is necessary to make his 
claim as set forth above well grounded. 

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for a back disability is denied. 


REMAND

The veteran contends that his service-connected bilateral 
foot disability is more severe than the current rating 
indicates.  In a March 1970 rating action, the RO granted 
service connection and assigned a 10 percent rating for 
bilateral pes planus.  Service medical records were noted to 
include treatment for pes planus and a February 1970 VA 
examination yielded findings of 2nd degree flat feet with 
medial bulging and difficulty standing on toes.  

In the rating action presently on appeal, the RO denied the 
veteran's claim for a rating in excess of 10 percent.  In 
October 1992, the veteran underwent surgery on his right 
foot, including radical bunionectomy, 2nd digit arthrodesis 
and 3rd digit arthroplasty.  

The veteran appeared at a November 1993 personal hearing at 
the RO and reiterated his claim for increase.  At that time, 
he offered testimony regarding his right foot and the recent 
surgery on that foot.  

In a March 1994 rating action, the Hearing Officer increased 
the rating for the service-connected bilateral pes planus to 
the current level of 30 percent, effective from April 9, 
1992.

In a December 1994 rating action, the RO granted a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 (1998) 
based on convalescence following right foot surgery, for the 
period October 5, 1992 through November 30, 1992.  

Service connection was originally granted for bilateral pes 
planus; however, the RO assigned a temporary total rating for 
convalescence following surgical treatment of the right 
toes-a condition for which service connection had not been 
formally granted.  In doing so, it appears that the RO 
included the veteran's complaints regarding the toes of the 
right foot as part of the service-connected bilateral pes 
planus.  Before the veteran's foot disorder, however named, 
can be properly rated, the record must be clarified to 
determine which symptoms may be rated as manifestations of 
the service-connected bilateral pes planus.  

The distinction is important because if symptoms of a 
nonservice-connected disorder are included in a rating for a 
service-connected disability, such inclusion constitutes a 
grant of service connection as matter of law.  Baughman v. 
Derwinski, 1 Vet. App. 563 (1991).  It is also possible that 
service connection is warranted under a theory of secondary 
service connection or based on the holding of Allen v. Brown, 
4 Vet. App. 439 (1995) (where a service-connected disability 
aggravates a nonservice-connected disability, service 
connection is warranted for the increment in severity of the 
nonservice-connected disability attributable to the service-
connected disability).  Furthermore, the right foot 
complaints may be rated separately from the service-connected 
bilateral pes planus where the symptomatology associated with 
that condition is determined to be a manifestation of the 
original injury and each is separate and distinct, with no 
"overlapping."  Esteban v. Brown, 6 Vet. App. 259 (1994).  
The question of whether the symptomatology referable to the 
right toes represents a separate disability or a 
manifestation of the service-connected bilateral pes planus 
cannot be resolved from the evidence of record.  As the Board 
cannot exercise its own independent judgment on medical 
matters, Colvin v. Derwinski, 1 Vet. App. 171 (1991), further 
examination is required, to include an opinion based on 
review of the entire record.  

Thus, the case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected bilateral pes planus and any 
foot complaints since January 1998.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  After completion of the foregoing, 
the veteran should be examined for VA 
compensation purposes to determine the 
extent of disabling manifestations of his 
service-connected bilateral pes planus 
for aid in clarifying the scope of the 
service connection grant.  The examiner 
should review the claims folder, 
including a copy of this REMAND and the 
criteria of Diagnostic Code 5276, and 
perform all tests and studies necessary 
to address the extent of functional 
impairment due to the veteran's service-
connected bilateral pes planus.  The 
examiner should examine each foot 
separately and report findings separately 
for each foot in relationship to 
Diagnostic Code 5276.  Based on the 
examination and a review of the claims 
folder, the examiner should offer an 
opinion as to whether any currently 
demonstrated right toe symptomatology 
represents a manifestation of the 
service-connected bilateral pes planus, 
or instead, whether that symptomatology 
constitutes a separate and distinct 
disorder.  If complaints pertaining to 
the right toes are found to be a separate 
clinical entity, the examiner should 
indicate whether it is related to the 
service-connected bilateral pes planus.  
If no direct causal relationship is 
found, the examiner should indicate to 
what degree, if any, the service-
connected bilateral pes planus aggravates 
any disorders of the toes of the right 
foot. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include consideration of the veteran's 
claim for increase under all applicable 
rating criteria and the appropriateness 
of a separate rating for any identified 
residual which is attributed to the 
service-connected bilateral pes planus.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

